           Case 2:15-cv-00921-DS Document 120 Filed 10/09/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RHOADS INDUSTRIES, INC., et al.                :     CIVIL ACTION
                                               :
               v.                              :     NO. 15-921
                                               :
SHORELINE FOUNDATION, INC., et al.             :
                                               :

RHOADS INDUSTRIES, INC., et al.                :
                                               :
               v.                              :     NO. 17-266
                                               :
TRITON MARINE CONSTRUCTION CORP.               :
                                               :


                        AMENDED SCHEDULING ORDER

      AND NOW, on this 9th        day of October, 2020, the Scheduling Order of

June 19, 2020 (Doc. 119) is VACATED to the extent inconsistent with this Order.

IT IS HEREBY ORDERED THAT:

      1.       Plaintiffs’ rebuttal expert report regarding damages from RSM is due

no later than October 23, 2020.

      2.       Plaintiffs must produce the discoverable portion of RSM’s file by

November 11, 2020.

      3.       Depositions of experts must be completed by December 23, 2020.

      4.       The parties may reach out to Christopher Lee to participate in

mediation at any time that it may be useful.
              Case 2:15-cv-00921-DS Document 120 Filed 10/09/20 Page 2 of 2




         5.       The Court will schedule a conference of all parties to set forth

additional pre-trial deadlines for a date after December 23, 2020.

         6.       Counsel may seek Court assistance for any substantive reason or for

scheduling and case management by contacting chambers and requesting a

conference.




                                            BY THE COURT:

                                            /s/ David R. Strawbridge, USMJ
                                            DAVID R. STRAWBRIDGE
                                            United States Magistrate Judge


4813-9128-0846, v. 1
